Citation Nr: 1212113	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-07 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran's service-connected disabilities render her unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the evidence and information currently of record are sufficient to substantiate the appellant's claim.  Therefore, no further development is required to comply with the notice or duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)], or the regulations implementing it. 

Moreover, in February 2012, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ confirmed the issue on appeal.  During the hearing, the Veteran set forth her arguments and contentions.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to the Board hearing, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2011); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

Factual Summary

In the December 2005 VA examination, it was stated that the Veteran tried working at a few jobs since discharge but she did not last at any of them because of her depression and lack of interest.  The Veteran reported that she began using marijuana regularly because of her anxiety and depression secondary to the harassment she experienced in service.  The examiner opined that it was at least as likely as not that the symptoms of depression that the Veteran experienced were the result of harassment and other stress experienced while she was in service, and the drug use was, and is, at least in part, a way that she used to cope with her depression and stress.  Per the VA examiner, the Veteran's GAF score reflected her inability to keep a job, and a fairly serious impairment in social functioning and occasional suicidal ideation.  Major depressive disorder, single episode, cocaine abuse, cannabis dependence and alcohol abuse were diagnosed.  A global assessment of functioning (GAF) score of 45 was assigned.  

The Veteran expressed in March 2009 that since discharge she has not been able to hold a job for more than two to three months.  Per the Veteran, her health and medical appointments prevented her obtaining and keeping a job.  

In the July 2009 VA examination, it was shown that the Veteran had not been regularly employed, and that she has started and quit several jobs in the past year.  The examiner stated that it was clear that the Veteran was unable to remain abstinent from drugs without a structured environment and that she had been unable to maintain employment due to her drug dependence and depression.  A GAF score of 50 was assigned.  

The Veteran reported in a July 2009 examination that she recently worked at a gas station and as a cook.  She mostly worked through temp agencies and stated that she has had a hard time getting along with co-workers because she wants them to do things her way.  

Following a period of hospitalization, the Veteran was found unemployable in February 2010.  In October 2010, the Veteran stated that she never had a stable job.  

In the February 2011 VA examination, the Veteran stated that her primary problem was substance dependence and she associated a desire to use to help sleep and escape feelings of depression.  Her symptoms included sleep disturbance, anger, social avoidance and depression.  She last worked over a year ago and stated that she "sabotaged" the job because she could not tolerate the "normal" life.  It was found that substance abuse and depression rendered her incapable of holding a job.  The examiner stated that due to substance abuse primarily the Veteran did not maintain work, was evicted from family owned housing and had anger outbursts.  Such was additionally complicated by emotional instability due to borderline features.  The examiner also stated that the Veteran's mental disorder symptoms required continuous medication and that her mental disorder symptoms were severe enough to interfere with occupational and social functioning.  A GAF score of 40 was assigned.  

During her February 2012 hearing, the Veteran related that her depression predated her substance abuse.  Per the Veteran, her depression caused the substance abuse.  She maintained that she cannot work because of her depression and other service connected disabilities not her substance abuse.  She stated that when she gets depressed she goes to a dark place and that she has had a couple of jobs but always end up being depressed about something.  Per the Veteran, she was two hours late for the hearing because she could not move.  The Veteran expressed having days when it is difficult to get out of bed.  At that time, she volunteered with the homeless in food preparation.  The Veteran did not believe that she would be able to show up on a regular basis if she had a regular job in food service.  Although she has held jobs since service, it was related that she has not held a job over 90 days.  Obvious severe depression was observed during the hearing.  

Legal Criteria and Analysis

The Veteran has appealed the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The record indicates that the Veteran is currently service-connected for dysthymia, evaluated as 50 percent disabling; hysterectomy, evaluated as 30 percent disabling; left shoulder tendonitis with degenerative changes, evaluated as 10 percent disabling; degenerative joint disease bilateral hips, evaluated as 10 percent disabling; seasonal asthma, evaluated as 0 percent disabling; and loss of one ovary associated with hysterectomy, evaluated as 0 percent disabling.  The combined evaluation is 70 percent disabling.  As such, the schedular requirements for a TDIU are met.

The Veteran argues that she is unable to maintain employment because of her service connected disabilities.  Based on the evidence presented, the Board finds that a grant of TDIU is warranted.  

Here, we note that the appellant has a variety of service-connected disabilities, to include compensable orthopedic impairments.  Clearly, orthopedic impairments of both lower extremity and one upper extremity result in some impairment in the ability to perform manual labor.  Although it is shown that the Veteran's substance abuse contributes to her inability to maintain employment, it is clear from the record that the Veteran's psychiatric disability coupled with the other service-connected disabilities renders her unable to engage in a substantially gainful employment.  During her February 2012 hearing, the Veteran expressed that her depression caused the substance abuse and that she has not held a job over 90 days.  She also related that because of her disability she goes to a dark place and that she has days when it is difficult to get out of bed.  The Board finds that the Veteran's testimony during her hearing was credible and consistent with the evidence of record.  It is also consistent with the observation during the hearing that the Veteran was obviously severely depressed.

We also note that throughout this appeal the Veteran has been assigned GAF scores of various ranges.  However, she has been assigned GAF scores within the range of 31-40 several times.  When seen in October 2010 a GAF score of 15-25 was assigned with depression, r/o malingering and simd assigned on Axis I.  A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Here, there is no doubt that the psychiatric pathology fluctuates in severity.  Furthermore, some impairment is attributable to substance abuse.  However, she has minimal skills, orthopedic impairments that limit some functioning and a fluctuating psychiatric disorder that precludes normal interaction with employers, co-workers and potential customers.  The cumulative effects of the service-connected disabilities render her unable to engage in a substantially gainful occupation.

We recognize that the Veteran has managed to find jobs that she was able to do from time to time, but the lay and medical evidence of record shows that working was difficult for her and she could not maintain employment longer than 90 days because of her symptomatology.  

In light of the evidence above, the Board is satisfied that the Veteran's service-connected disabilities render her unable to obtain or maintain substantially gainful employment.  As such, the criteria for entitlement to TDIU have been met. 


ORDER

A total disability rating for compensation on the basis of individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


